Membership of Parliament
Ladies and gentlemen, the competent Irish authorities have informed me that, with effect from today, 19 June 2007, Mr Colm Burke has been appointed as a Member of the European Parliament in place of Mr Simon Coveney. I should like to wish Mr Burke a very warm welcome to the European Parliament. May your work give you great pleasure.
Mr President, I should like to join with you in welcoming Colm here, replacing our colleague Simon Coveney, who has been elected to the Irish Parliament. I take this opportunity to wish Simon every success in his future in national politics. We have an excellent replacement in Colm Burke, from Simon's constituency of Cork South.
Thank you very much, Mrs Doyle. With your good wishes it must be a success!
Pursuant to Rule 3(2) of the Rules of Procedure, until such time as his credentials have been verified or a ruling has been given on any dispute, and provided that he has made a written declaration that he does not hold any office incompatible with that of Member of the European Parliament, Mr Burke may take his seat in Parliament and on its bodies and shall enjoy all the rights attaching thereto.